Citation Nr: 0801024	
Decision Date: 01/10/08    Archive Date: 01/22/08	

DOCKET NO.  06-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
carpal tunnel syndrome. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypercholesterolemia. 

4.  Entitlement to service connection for gout. 

5.  Entitlement to service connection for a left ankle 
disability. 

6.  Entitlement to service connection for a disability of the 
cervical spine. 

7.  Entitlement to an evaluation in excess of 10 percent for 
right patellofemoral syndrome. 

8.  Entitlement to an increased (compensable) evaluation for 
tendinitis of the right ankle. 

9.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids. 

10.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from January 1990 to 
November 1997, with additional unverified service from July 
1977 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a rating decision of March 1998, the RO denied entitlement 
to service connection for right carpal tunnel syndrome, as 
well as for a low back disability.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the March 1998 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found such evidence both new and material, 
but continued its denial of service connection for right 
carpal tunnel syndrome and a chronic low back disability.  
Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues for these 
matters on appeal are as stated on the title page.

Based on his testimony at a hearing before the undersigned 
Veterans Law Judge in July 2007, it is clear that the veteran 
wishes to withdraw from consideration the issue of whether 
new and material evidence has been submitted sufficient to 
reopen his previously-denied claim for service connection for 
hypercholesterolemia.  Accordingly, that issue will be 
dismissed.  

Upon further review of this case, it is unclear whether the 
veteran wishes to pursue the issue of service connection for 
a chronic left knee disability.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

Finally, the appeal as to the issues of service connection 
for gout and a chronic left ankle disability, as well as an 
increased evaluation for service-connected right 
patellofemoral syndrome, is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  




FINDINGS OF FACT

1.  During the course of a hearing before the undersigned 
Veterans Law Judge in July 2007, and prior to the 
promulgation of a decision, the veteran and his accredited 
representative requested withdrawal of the issue of whether 
new and material evidence had been submitted sufficient to 
reopen the veteran's previously-denied claim for 
hypercholesterolemia.

2.  In a decision of March 1998, from which no appeal was 
taken, the RO denied entitlement to service connection for a 
chronic low back disability and right carpal tunnel syndrome.

3.  Evidence submitted since the time of the RO's March 1998 
decision denying entitlement to service connection for a 
chronic low back disability and right carpal tunnel syndrome 
does not relate to an unestablished fact, and is of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claims.  

4.  A chronic disability of the cervical spine is not shown 
to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's period of active military service.

5.  The veteran's service-connected tendinitis of the right 
ankle is presently characterized by normal strength and range 
of motion, with no weakness and no evidence of increased 
pain, fatigability, or incoordination after repetitive 
motion.  

6.  The veteran's service-connected hemorrhoids are presently 
characterized by subjectively frequent bleeding, but with 
good sphincter control, and no evidence of any incontinence 
of stool or fecal leakage, anal fissures, or secondary 
anemia.

7.  The veteran's service-connected sinusitis is at present 
essentially asymptomatic, with no evidence of incapacitating 
episodes requiring prolonged antibiotic treatment, headaches, 
pain, or purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of whether new and material evidence has 
been submitted sufficient to reopen the veteran's previously-
denied claim for service connection for hypercholesterolemia 
have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2007).

2.  The decision of the RO in March 1998 denying the 
veteran's claims for service connection for a chronic low 
back disability and right carpal tunnel syndrome are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received since the time of the RO's decision in 
March 1998 denying the veteran's claims for service 
connection for a chronic low back disability and right carpal 
tunnel syndrome is new, but not material, and insufficient to 
reopen the veteran's previously-denied claims.  38 U.S.C. A. 
§ 5108 (West 2002); 38 C.F.R. § 156(a) (2007).

4.  A disorder of the cervical spine was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.  The criteria for a compensable evaluation for service-
connected tendinitis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.71a, and Part 4, Diagnostic Code (Code) 5271 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.114 and Part 4, Code 7336 
(2007).  

7.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.97 and Part 4, Code 6510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal - Withdrawal of Substantive Appeal

Under 38 U.S.C. A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At a Travel Board hearing before the undersigned Veterans Law 
Judge in July 2007, the veteran withdrew from consideration 
the issue of whether new and material evidence has been 
submitted sufficient to reopen his previously-denied claim 
for service connection for hypercholesterolemia.  As the 
veteran has withdrawn his appeal as to that issue, there 
remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue, and it is 
dismissed without prejudice.  

Decision 

New and Material Evidence and Service Connection

Regarding the remaining issues on appeal, the Board wishes to 
make it clear that it has reviewed all the evidence in the 
veteran's claims file, which includes:  his multiple 
contentions, including those raised at the time of the 
hearing before the undersigned Veterans Law Judge in July 
2007; service medical records; service medical facility 
outpatient treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Applicable Law and Regulations

The veteran in this case seeks service connection for a 
chronic low back disability and right carpal tunnel syndrome, 
as well as for a disability of the cervical spine.  In 
pertinent part, it is contended that all of those 
disabilities had their origin as a result of the veteran's 
performance of his duties as a barber during his period of 
active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously-denied claims for service connection 
was filed in 2005, and, as such, the "amended" version of 
38 C.F.R. § 3.156(a) applies to his claims.  See 38 C.F.R. 
§ 3.156(a) (2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).



Low Back Disability & Right Carpal Tunnel Syndrome

In the present case, at the time or the prior RO decision in 
March 1998, it was noted that the law at that time provided 
that any person who submits a claim for VA benefits must 
submit evidence sufficient to justify a belief that the claim 
was well grounded.  A well-grounded claim was defined as a 
plausible claim, which is to say, one which had merit on its 
own, or which was capable of substantiation.  While such a 
claim need not be conclusive, it must be accompanied by 
evidence which showed that the claimed condition existed, and 
was possibly related to service.  

Pursuant to applicable and regulation, a well-grounded claim 
for service connection required evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury during service, and evidence of a nexus, or 
link, between the inservice injury or disease and the current 
disability.  According to the RO, a review of the veteran's 
service medical records showed no evidence of any treatment 
in service for a low back disability, or for right carpal 
tunnel syndrome.  Based on such findings, the RO concluded 
that the veteran's claims for service connection were not 
well grounded.  That determination was adequately supported 
by and consistent with the evidence then of record, and is 
now final.

Evidence submitted since the time of RO's March 1998 
decision, consisting for the most part of service medical 
facility treatment records and VA examination reports, as 
well as a transcript of the veteran's testimony before the 
undersigned Veterans Law Judge in 2007, while in some 
respects "new" in the sense that it was not previously of 
record, is not "material."  While it is true that, during the 
period from February 1998 to January 2005, the veteran 
received treatment for various low back problems, at no time 
was it indicated that those problems were in any way the 
result of an incident or incidents of the veteran's period of 
active military service.  Moreover, based on a review of the 
entire evidence of record, it has yet to be demonstrated that 
the veteran does, in fact, suffer from carpal tunnel syndrome 
of his right hand.  Therefore, none of the evidence submitted 
since the time of the RO's March 1998 decision constitutes 
new and material evidence sufficient to reopen the veteran's 
previously-denied claims.  This is to say that, by itself, or 
when considered with the previous evidence of record, the 
newly-received evidence does not relate to an unestablished 
fact necessary to substantiate the veteran's claims.  Under 
the circumstances, the veteran's appeal as to the reopening 
of the finally denied claims of entitlement to service 
connection for a chronic low back disability and right carpal 
tunnel syndrome is denied.  

Cervical Spine Disability

Turning to the issue of service connection for a chronic 
disorder of the cervical spine, the Board acknowledges that, 
in December 1990, during the veteran's period of active 
military service, he received treatment for what was 
described at that time as musculoskeletal strain of his 
cervical spine.  However, the evidence establishes that the 
in-service episode was acute and transitory in nature and 
resolved without residual disability.  Significantly, the 
remainder of the veteran's service medical records are 
entirely negative for any evidence of a disability of the 
cervical spine.  Moreover, at the time of a service 
separation examination in June 1997, the veteran's neck and 
musculoskeletal system were entirely within normal limits, 
and no pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of any chronic disorder of the 
cervical spine is revealed by a service medical facility 
treatment record dated in March 2003, almost six years 
following the veteran's discharge from service, at which time 
the veteran received a diagnosis of neck strain, with 
probable degenerative joint disease of the cervical spine.  
Significantly, at no time was that disability attributed to 
an incident or incidents of the veteran's period of active 
service.  

Regardless of the veteran's appellate assertions which are 
inconsistent with the objective competent and credible 
evidence of record, the Board is unable to reasonably 
associate the veteran's current disability of the cervical 
spine, first persuasively documented a number of years 
following service discharge, with his period of active 
service.  Accordingly, service connection for such pathology 
must be denied.




Increased Evaluations

Turning to the issues of increased evaluations for service-
connected tendinitis of the right ankle, hemorrhoids, and 
sinusitis, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C. A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In every instance where the Schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation is to be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2007).

Right Ankle Tendonitis

As regards the veteran's service-connected right ankle, the 
Board notes that, at the time of a VA medical examination in 
July 2005, the veteran denied problems with weakness, 
stiffness, swelling, heat, or redness of his right ankle.  
Similarly denied was any instability or giving way of the 
right ankle.  According to the veteran, he did not use a 
crutch, brace, cane, or corrective shoes.  Nor had he 
sustained any injury to, or undergone surgery for, his 
service-connected right ankle.  According to the veteran, his 
right ankle pain did not prevent him from working.  

On physical examination, there was no evidence of any 
swelling, heat, redness, tenderness, or joint effusion of the 
veteran's right ankle.  Range of motion was described as 
normal, with no change following repetitive motion exercise.  
Strength of right ankle dorsiflexion and plantar flexion was 
five out of a possible five, both before and after repetitive 
motion exercises.  At the time of examination, there was no 
evidence of increased pain, fatigability, or incoordination 
following the aforementioned repetitive motion exercises.  
The pertinent diagnosis was of no evidence of right ankle 
pathology at the time of examination.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation for service-connected tendinitis of the right 
ankle requires demonstrated evidence of moderate limitation 
of motion of the ankle affected.  A 10 percent evaluation is, 
similarly, warranted where there is evidence of ankylosis of 
the subastragalar or tarsal joint, in good weight bearing 
position.  Finally, a 20 percent evaluation is warranted 
where there is demonstrated evidence of ankylosis of the 
ankle affected in plantar flexion less than 30 degrees.  
38 C.F.R. § 4.71a and Part 4, Codes 5270, 5271, 5272 (2007).

In the case at hand, even when considering the veteran's 
complaints of pain, it is clear that the noncompensable 
evaluation currently in effect for the veteran's service-
connected tendinitis of the right ankle is appropriate, and 
that an increased rating is not warranted.  This is 
particularly the case given the entirely normal range of 
motion of the veteran's right ankle, with no demonstrated 
evidence of current pathology.  As of the time of the 
aforementioned VA examination in July 2005, there was no 
evidence that the veteran suffered from ankylosis of the 
subastragalar or tarsal joint, or of his right ankle.  Under 
the circumstances, and absent evidence of more severe 
pathology, the veteran's claim for increase must be denied.  
See 38 C.F.R. § 4.31 (2007).

Hemorrhoids

Regarding the issue of an increased evaluation for service-
connected hemorrhoids, the Board notes that, at the time of 
the previously-referenced VA medical examination in July 
2005, the veteran gave a history of good (anal) sphincter 
control.  When questioned, the veteran denied any problems 
with incontinence of stool or fecal leakage.  While according 
to the veteran, he saw blood in his toilet water at least 
once a month, there was no indication that he had reported 
this to his primary care physician.  Nor was there any 
evidence of thrombosis or hemorrhoids.  Noted at the time of 
examination was that the veteran was currently undergoing no 
treatment for his service-connected hemorrhoids.

On physical examination, there was evidence of a single right 
lateral external hemorrhoidal tag, though with no fecal 
leakage.  The size of the lumen on digital examination was 
described as normal for a person of the veteran's size.  At 
the time of examination, there were no signs of anemia.  Nor 
was there any evidence of anal fissures.  The veteran's 
mucous membranes were pink, and there was no evidence of any 
bleeding either externally, or on the examining finger.

As of the time of a more recent VA examination in August 
2006, the veteran described his hemorrhoids as persistent, 
with a course which was intermittent, and characterized by 
remissions.  When further questioned, the veteran described 
rather frequent rectal bleeding, though with no rectal 
prolapse, and no recurrent anal infections.  Current symptoms 
consisted of anal itching and burning, as well as some 
diarrhea and difficulty in passing stool.  However, the 
veteran denied any problems with abscesses, pain, swelling, 
or tenesmus.  Significantly, the veteran denied any history 
of thrombosis.  Nor were there any symptoms of fecal 
incontinence or perianal discharge.  

On physical examination, no external hemorrhoids were 
present.  Noted at the time was that the veteran had recently 
undergone a colonoscopy, which reportedly showed evidence of 
internal hemorrhoids on retroflex, as well as scattered 
diverticula.  The pertinent diagnosis noted was internal 
hemorrhoids, (per colonoscopy report in June 2006); and 
uncomplicated diverticular disease (also per colonoscopy 
report in June 2006).  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for either external or internal 
hemorrhoids which are large or thrombotic and reducible, with 
excessive redundant tissue, and/or frequent recurrences.  An 
increased, which is to say, 20 percent evaluation would 
require demonstrated evidence of anal fissures, or of 
persistent bleeding with secondary anemia.  38 C.F.R. § 4.114 
and Part 4, Code 7336 (2007).

Based on the aforementioned, it is clear that the 10 percent 
evaluation currently in effect for the veteran's service-
connected hemorrhoids is appropriate.  While it is true that, 
as a result of the veteran's hemorrhoids, he apparently 
experiences some problems with bleeding, as well as anal 
itching and burning, there currently exists no evidence of 
anal fissures, or of the persistent bleeding with secondary 
anemia requisite to the assignment of an increased 
evaluation.  Under the circumstances, the veteran's claim for 
increase must be denied.

At this time, the Board also notes that although the veteran 
maintains that his disability affects his employment as a 
barber, the currently assigned 10 percent rating adequately 
compensates any impairment in this regard.  A review of the 
record reveals no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
hemorrhoids, that would take the case outside the norm so as 
to warrant an extraschedular rating.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.

Sinusitis

Finally, turning to the issue of an increased (compensable) 
evaluation for service-connected sinusitis, the Board 
acknowledges that, during the course of medical facility 
outpatient treatment in July 2000, the veteran was found to 
be suffering from sinusitis, for which he required treatment 
with medication.  However, since the time of that episode, 
the veteran has, apparently, received no further treatment 
for service-connected sinusitis.  Significantly, at the time 
of the aforementioned VA medical examination in July 2005, 
there was no evidence of any paranasal pain, or pain in the 
maxillary area, or any darkening of the veteran's 
circumorbital skin.  While during the course of examination, 
there was noted some mild erythema of the nasal mucosa, there 
was no evidence of any nasal obstruction, and the veteran's 
mouth and pharynx were both free of lesions.  In the opinion 
of the examiner, the veteran exhibited no present evidence 
for sinusitis.

The Board observes that, in order to warrant an increased, 
which is to say, 10 percent evaluation for service-connected 
sinusitis, there must be demonstrated one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
three to six nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, purulent discharge, or 
crusting.  An incapacitating episode of sinusitis means one 
which requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97 and Part 4, Code 6510 (2007).

As is clear from the above, the noncompensable evaluation 
currently in effect for the veteran's service-connected 
sinusitis is appropriate, and an increased rating is not 
warranted.  More to the point, the veteran's sinusitis is, at 
present, asymptomatic.  While it is true that, in July 2000, 
the veteran apparently required treatment with medication for 
service-connected sinusitis, there has been and continues to 
be no evidence of incapacitating episodes, or of the 
headaches, pain, purulent discharge, or crusting requisite to 
the assignment of an increased evaluation.  Accordingly, an 
increased rating for service-connected sinusitis must be 
denied.

In reaching the above determinations regarding increased 
ratings, the Board has taken into consideration the recent 
holding of the United States Court of Appeals for Veterans 
Claims in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  However, based on a review of the entire evidence 
of record, the Board is of the opinion that the veteran's 
service-connected tendinitis of the right ankle, hemorrhoids, 
and sinusitis have not undergone varying and distinct levels 
of severity over the course of the entire time period the 
increased rating claims have been pending sufficient to 
warrant the assignment of varying, or "staged" ratings.

VCAA

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C. A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession which pertains to the claim.

The Board observes that the VCAA notice requirements have 
been satisfied by April 2005 and May 2006 letters.  In those 
letters, VA informed the veteran that, in order to reopen his 
claims for service connection for a chronic low back 
disability and right carpal tunnel syndrome, new and material 
evidence was needed.  VA also told the veteran that, in order 
to substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The veteran was further informed that, in order to 
prevail on his claims for increased ratings, he must 
demonstrate that his service-connected disabilities had 
increased in severity.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. No. 1 (2006), which established new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter which described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The appellant has been apprised of the 
information necessary to reopen his claims for service 
connection for a chronic low back disability and right carpal 
tunnel syndrome in the above-referenced VCAA letters.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any Federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
Federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession pertaining 
to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as service medical facility 
outpatient treatment records, and VA examination reports.  
The veteran has also appeared at a hearing before the 
undersigned Veterans Law Judge in July 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C. A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal for the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for hypercholesterolemia is dismissed.  

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a chronic low back disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right carpal tunnel syndrome is denied.

Service connection for a disability of the cervical spine is 
denied.

An increased (compensable) evaluation for tendinitis of the 
right ankle is denied.

An increased evaluation for service-connected hemorrhoids is 
denied.

An increased (compensable) evaluation for sinusitis is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for gout and a left ankle disability, as 
well as an increased evaluation for service-connected right 
patellofemoral syndrome.  In pertinent part, it is contended 
that the veteran currently suffers from gout and a left ankle 
disability which had their origin during his period of active 
military service.  The veteran further contends that current 
manifestations of his right patellofemoral syndrome are more 
severe than now evaluated, and productive of a greater degree 
of impairment than is reflected by the 10 percent schedular 
evaluation currently assigned.  

In that regard, a review of the record discloses that the RO 
has denied entitlement to service connection for both gout 
and a left ankle disability on the basis that no such 
pathology was shown during the veteran's active military 
service.  However, the veteran's service medical records 
clearly indicate that, in July 1996, during his period of 
active military service, he received treatment for what was 
described at that time as probable gouty arthritis of the 
left foot, specifically, the left great toe.  While at the 
time of the aforementioned service separation examination in 
June 1997, there was no evidence of any left ankle pathology 
or gout, service medical facility outpatient treatment 
records dated in February 1998 (within one year of the 
veteran's discharge from service) showed treatment for what 
was described at that time as "acute" gouty arthritis of the 
right large toe metatarsophalangeal joint.  Significantly, 
during the months of April and May 2001, the veteran received 
treatment for "acute" gouty arthritis of his left ankle.

The Board notes that, at the time of the aforementioned VA 
medical examination in July 2005, the veteran did, in fact, 
give a history of gout.  However, that examination yielded no 
findings relative to whether the veteran currently 
experiences problems with either gout, or gouty arthritis of 
his left ankle, and if so, if it is related to service.  
Under the circumstances, the Board is of the opinion that 
additional development is necessary prior to a final 
adjudication of the veteran's claims for service connection 
for a chronic left ankle disability and gout.

Turning to the issue of an increased evaluation for service-
connected right patellofemoral syndrome, the Board notes 
that, during the period from February 2004 to January 2005, 
the veteran received treatment for various knee-related 
problems, including, apparently, degenerative joint disease.  
Moreover, while at the time of the aforementioned VA medical 
examination in July 2005 (which examination represents the 
most recent VA examination for compensation purposes), the 
veteran denied any problems with instability of his right 
knee, during the course of the aforementioned hearing before 
the undersigned Veterans Law Judge in July 2007, the veteran 
complained not only of a certain "instability" of his right 
knee, but also of occasions where it would "give out", 
causing him to fall.  See Transcript pp. 19, 24.  Under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be helpful 
to a proper evaluation of the veteran's claim for increased 
rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also VAOPGCPREC 
11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2005, the date of the 
most recent pertinent VA examination of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left ankle disability and gout, and the 
current severity of his service-connected 
patellofemoral syndrome of the right 
knee.  The veteran must be given adequate 
notice of the date and place of any 
requested examination and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.

Regarding the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
left ankle disability, and/or chronic 
gout, and, if so, whether those 
disabilities at least as likely as not ( 
a 50 percent probability or more) had 
their origin during the veteran's period 
of active military service, or in the 
case of gouty arthritis, within the first 
year following service discharge.  

As to the veteran's service-connected 
right knee disability, the examiner 
should specifically comment regarding any 
and all limitation of range of motion, as 
well as functional loss associated with 
pain, instability, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected right knee 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, readjudicate the 
veteran's claims for service connection 
for a chronic right ankle disability and 
gout, as well as the claim for an 
increased evaluation for service-
connected patellofemoral syndrome of the 
right knee.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in December 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


